THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT







THIS THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT is made as of November 13,
2009 (this "Third Amendment") between Fieldpoint Petroleum Corporation, a
Colorado corporation ("Borrower"), and CITIBANK, N.A., a national banking
association (formerly known as Citibank Texas, N.A.) ("Lender").




RECITALS




A.

Borrower and Lender are parties to a that certain Loan and Security Agreement
dated effective as of October 18, 2006, that certain First Amendment to Loan and
Security Agreement dated effective as of May 29, 2009, and that certain Second
Amendment to Loan and Security Agreement dated effective as of August 12, 2009
reflecting a Line of Credit from Lender to Borrower, as evidenced by among other
documents, a Promissory Note dated October 18, 2006 executed by Borrower in
favor of Lender in the original principal amount of $50,000,000.00 and the
Agreement (collectively, the “Agreement").




B.

The parties desire to amend and reaffirm the Agreement as hereinafter provided.




NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:




1.

Same Terms.  All terms used herein which are defined in the Agreement shall have
the same meanings when used herein, unless the context otherwise requires or
provides.  In addition, all references in the Loan Documents to the "Agreement"
shall mean the Agreement, as amended by this Third Amendment, as the same shall
be amended from time to time.  In addition, the following terms have the
meanings set forth below:




"Effective Date" means November 13, 2009.




"Modification Papers" means this Third Amendment and all of the other documents
and agreements executed in connection with the transactions contemplated by this
Third Amendment.




2.

Conditions Precedent.  The transactions contemplated by this Third Amendment
shall be deemed to be effective as of the Effective Date, when the following
conditions have been complied with to the satisfaction of Lender, unless waived
in writing by Lender.




A.

Third Amendment to Agreement.  This Third Amendment shall be in full force and
effect.




B.

Representations and Warranties.  All representations and warranties





--------------------------------------------------------------------------------

contained in the Loan Documents and the Modification Papers shall be true and
correct in all material respects as though the same have been made on and as of
the Effective Date.




C.

Commitment Fee.  Borrower shall have paid to Lender a Commitment Fee in the
amount of $68,000.




D.

Amendment Fee.  Borrower shall have paid to Lender a fee for the amendment to
the Agreement in the amount of $17,000.




E.

Fees and Expenses.  Borrower shall have paid all fees and expenses of Lender in
connection with the preparation, negotiation and execution of the Modification
Papers, including but not limited to, the fees and expenses of counsel for
Lender.




3.

Reaffirmation of Borrowing Base.  On the Effective Date, the Borrowing Base is
reaffirmed to be $6,800,000.  




4.

Leverage Ratio Waiver.  On the Effective Date, Lender agrees to waive compliance
by Borrower with the provisions of Section 8.2 of the Agreement to the extent
and only to the extent as was required for September 30, 2009. This waiver
applies only to the matters stated in this paragraph 4 and does not constitute a
waiver of any other provisions of the Agreement or Loan Documents, nor does it
constitute a waiver of the provisions of Section (same) of the Agreement in any
instance other than as set out in this paragraph 4, or any agreement by Lender
regarding future actions.




5.

Amendments to Agreement:  On the Effective Date, the Agreement is amended as
follows:

A.

Maturity Date.  The parties have agreed that the Maturity Date shall mean
October 18, 2012, unless the Note is sooner accelerated pursuant to Section 10.2
of the Agreement.




B.

Borrower and Lender hereby covenant and agree that the Agreement is amended as
follows:




Article I, Section 1.5, Applicable Margin, is hereby deleted in its entirety and
the following inserted in lieu thereof:




Applicable Margin shall mean, for any day with respect to any Revolver Loan or
with respect to the commitment fees payable hereunder, as the case may be, the
Applicable Margin per annum set forth below under the caption “Applicable Prime
Rate”, “Libor Rate” or “Commitment Fee Rate”, as the case may be, based upon the
Borrowing Base Usage as of such determination date.





--------------------------------------------------------------------------------






Category

Borrowing Base Usage

Applicable Prime Rate

Libor Rate

Commitment Fee
Rate

1.

Greater than or equal to 75%

2.50%

3.50%

0.50%

2.

Greater than or equal to 50% but less than 75%

2.25%

3.25%

0.50%

3.

Less than 50%

2.00%

3.00%

0.50%




C.

Production Reports.  The Monthly Production Reports of Section 6.8.14 is amended
and restated in its entirety as follows:




“Production Reports.  Upon request from Lender, the Loan Parties shall promptly
deliver to the Lender a written report (in form and substance reasonably
acceptable to Lender) summarizing the Loan Parties’ operating expenses,
production volumes and prices actually received for production for such months
as requested by Lender.”  




D.

Leverage Ratio.  The Leverage Ratio of Section 8.2 is amended and restated in
its entirety as follows:




“Leverage Ratio.  The Borrower will not permit the Leverage Ratio to be more
than 3.50 to 1.00. As used herein, “Leverage Ratio” means, on any date, the
ratio of: (a) the aggregate principal amount of all Indebtedness of the Borrower
and its Subsidiaries at such date, determined on a consolidated basis in
accordance with Consistent Accounting Principles, to (b)(i) for the fiscal
quarter ending December 31, 2009, EBITDA for the period of two consecutive
fiscal quarters ended on such date, multiplied by 2, (ii) for the fiscal quarter
ending March 31, 2010, EBITDA for the period of three consecutive fiscal
quarters ended on such date, multiplied by 1.33, and (iii) for the fiscal
quarter ending June 30, 2010, and for successive fiscal quarters thereafter,
EBITDA for the period of four consecutive fiscal quarters ended on such date
(or, if such date is not the last day of a fiscal quarter, ended on the last day
of the fiscal quarter most recently ended prior to such date).




6.

Certain Representations.  Borrower represents and warrants that, as of the
Effective Date: (a) Borrower has full power and authority to execute this Third
Amendment and this Third Amendment constitutes the legal, valid and binding
obligation of Borrower enforceable in accordance with its terms, except as
enforceability may be limited by general principles of equity and applicable
bankruptcy, insolvency, reorganization, moratorium, and other similar laws
affecting the enforcement of creditors' rights generally;  (b) no authorization,
approval, consent or other action by, notice to, or filing with, any
governmental authority or other person is required for the execution, delivery
and performance by Borrower thereof; (c) all representations and warranties
contained in Section 9 of the Agreement are true and correct in all material
respects; and (d) No Events of Default exist.




7.

Limitation on Agreements.  The modifications set forth herein are limited
precisely as written and shall not be deemed (a) to be a consent under or a
waiver of or an amendment to any other term or condition in the Agreement or any
of the Loan Documents, or (b) to prejudice any right or rights which Lender now
has or may have





--------------------------------------------------------------------------------

in the future under or in connection with the Agreement and the Loan Documents,
each as amended hereby, or any of the other documents referred to herein or
therein.  The Modification Papers shall constitute Loan Documents for all
purposes.




8.

Counterparts.  This Third Amendment may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed an
original, but all of which constitute one instrument.  In making proof of this
Third Amendment, it shall not be necessary to produce or account for more than
one counterpart thereof signed by each of the parties hereto.




9.

Entirety, Etc.  THIS THIRD AMENDMENT AND ALL OF THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.




IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment to be
effective as of the Effective Date.




(Executed on Next Page)





--------------------------------------------------------------------------------







BORROWER:




FIELDPOINT PETROLEUM CORPORATION,

a Colorado corporation







By:

__/s/ Ray D. Reaves, Jr._______

Ray D. Reaves, Jr.

President

LENDER:




CITIBANK, N.A., a national banking association (formerly known as Citibank
Texas, N.A.)







By:

__/s/ Ryan Watson_____

Ryan Watson

Vice President




Acknowledged and accepted as of the Effective Date by the following Loan
Parties:




BASS PETROLEUM, INC.,

a Texas corporation







By:

_/s/ Ray D. Reaves, Jr._____

Ray D. Reaves, Jr.

President













By:

___/s/ Ray D. Reaves, Jr._____

Ray D. Reaves, Jr.




RAYA ENERGY CORP.,

a Texas corporation







By:

__/s/ Ray D. Reaves, Jr.__

Ray D. Reaves, Jr.

President

 






